DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 21, 2019 has been considered by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kiyota (US 10,326,262).
Regarding claim 1, Kiyota discloses an electrical connection box (see figure 1) to be provided in a vehicle, the electrical connection box (1) comprising: an inner box (4) for housing an electrical device for interconnecting a plurality of in-vehicle devices (see figure 
Regarding claim 8, Kiyota discloses the electrical connection box (see figure 1), wherein a bottom wall (51) of the outer box (52) and a bottom wall (43) of the inner box (4) are each provided with a hole (43a, 51a) that passes through in a thickness direction.

4.	Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuda (US 5,828,544).
Regarding claim 1, Matsuda discloses an electrical connection box (see figure 1) to be provided in a vehicle (column 1 lines 5-8), the electrical connection box (see figure 1) comprising: an inner box (2) for housing an electrical device (U) for interconnecting a plurality of in-vehicle devices (see figure 2); and an outer box (1) for supporting the inner box (2) on an inner bottom surface (see figure 3), wherein the inner bottom surface of the outer box (1) and an outer bottom surface of the inner box (2) are separated and face each other at a predetermined distance (4; see figure 3) that is larger than a sum of heights of droplets adhering to the inner bottom surface and the outer bottom surface from the surfaces to which the droplets adhere (see figure 1).
Regarding claim 9, Matsuda discloses the electrical connection box (see figure 1), wherein the inner box (2) is made of resin (column 2 line 45; see figure 3, notice the cross section hatching).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 5,828,544).
Regarding claim 2, Matsuda discloses the claimed invention except for the  predetermined distance being smaller than 1.5 times the sum of the heights of the droplets from the adherence surfaces in the facing portions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined distance between the inner bottom surface of the outer box the outer bottom surface of the inner box smaller than 1.5 times the sum of the heights of the droplets from the adherence surfaces in the facing portions to reduce the size between 
Regarding claim 3, Matsuda discloses the claimed invention except for the  predetermined distance being wherein the predetermined distance being larger than 7.2 mm and smaller than 10 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined distance between the inner bottom surface of the outer box the outer bottom surface of the inner box larger than 7.2 mm and smaller than 10 mm to reduce the size between the bottom surfaces  to prevent short circuit. Furthermore a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Matsuda discloses the claimed invention except for the  predetermined distance being wherein the predetermined distance being larger than 7.8 mm and smaller than 9.5 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined distance between the inner bottom surface of the outer box the outer bottom surface of the inner box being larger than 7.8 mm and smaller than 9.5 mm to reduce the size between the bottom surface  to prevent short circuit. Furthermore a modification would have involved a mere change in the size of a component.  A change in size is generally 
Regarding claim 5, Matsuda discloses the claimed invention except for the  predetermined distance being wherein the predetermined distance being larger than 8.3 mm and smaller than 8.7 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined distance between the inner bottom surface of the outer box the outer bottom surface of the inner box larger than 8.3 mm and smaller than 8.7mm to reduce the size between the bottom surfaces  to prevent short circuit. Furthermore a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Matsuda discloses the claimed invention except for the inner box is made of poly(p-phenylene benzobisoxazole), polybutylene terephthalate, or nylon 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the inner box is made of poly(p-phenylene benzobisoxazole), polybutylene terephthalate, or nylon 66 to improve the stiffness and the tensile module of the inner box.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 11, Matsuda discloses the claimed invention except for the outer box is made of made of aluminum or iron. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the outer box 

6.	Claims 6 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuda (US 5,828,544) in view Lynes et al (US 5,545,847; hereinafter Lynes)
	Regarding claim 6, Matsuda discloses the claimed invention except for the wherein the electrical connection box is provided with a protruding portion that protrudes from one of the inner bottom surface of the outer box and the outer bottom surface of the inner box and abuts against the other of the inner bottom surface of the outer box and the outer bottom surface of the inner box.  Lynes teaches an electrical box (see figure 1) comprising an inner box (12) and an outer box (10),  wherein the electrical connection box is provided with a protruding portion (105) that protrudes from one of the inner bottom surface of the outer box (10) and the outer bottom surface of the inner box (12) and abuts against the other of the inner bottom surface of the outer box and the outer bottom surface of the inner box (see figures 1 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical connection box with a protruding portion that protrudes from one of the inner bottom surface of the outer box and the outer bottom surface of the inner box and abuts against the other of the inner bottom surface of the outer box and the outer bottom surface of the inner box as taught by Lynes to provide means for firmly supporting the inner box
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oda (US 7,893,364), Kiyota et al (US 7,253,356), Sakata (US 7,189,918), Depp et al (US 6,570,088 and US 6,462,270), Chiriku et al (US 6,541,700), Sumida (US 5,864,091), Kakimi et al (US 10,312,675), Tashiro et al (US 10,850,686), Matsumura (US 10,148,074), Nakano et al (US 10,027,100), Benito –Navazo (US 6,335,485) and Fukamachi et al (US 6,926,545) disclose an electrical connection box

8.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

May 18, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848